We concur generally in the opinion pronounced at the General Term, and will simply add: If the attorney for the respondent is right in the claim that Tinsley's compensation was regulated by statute, then such compensation could be that only given by the statute, to-wit, six cents per folio. If the claim of Tinsley is well founded that there is no statute regulating the amount of his compensation, and providing for its payment, then the Court of Oyer and Terminer had no right to audit and fix the amount and order it to be paid by the county treasurer. That court has no inherent power as *Page 234 
claimed by him to make such an order, and it is not incident to any statutory power which it possesses. No court can audit any claim against a county or order any claim to be paid by the county treasurer, except by the authority of some statute. If Tinsley's services were properly chargeable to the county, his claim, upon the assumption that there was no statute fixing his compensation and particularly providing for its payment, instead of being presented to the court, should have been presented to the board of supervisors to be audited and allowed by it like other claims against the county.
The order should be affirmed.
All concur.
Order affirmed.